—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated August 18, 1997, which granted the defendant’s motion pursuant to CPLR 3212 for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
There exist no triable issues of fact (see, CPLR 3212 [b]) as to whether the plaintiff’s injuries were proximately caused by the defendant’s negligence. Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.